A petition having been presented to discipline respondent, an attorney at law, by reason of certain charges of professional misconduct stated therein; such petition having been duly served upon the respondent; and the respondent, on May 26, 1964, having duly executed and delivered to the Clerk of this court his written resignation from the office of attorney and counselor at law and his consent that he be removed from such office, such resignation and consent are accepted and ordered to be filed, and respondent’s name is directed to be struck from the roll of attorneys and counselors at law. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.